IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JAMES SEAMAN,                                : No. 73 MM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
WESTFIELD MEDICAL CENER, LP,                 :
ELIZABETH KAHN AND YASIN KHAN,               :
                                             :
                    Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 18th day of June, 2018, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.